 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                  No. 2: 19-cv-1751 KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    R. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, with a civil rights action pursuant to 42

18   U.S.C.§ 1983. On September 5, 2019, this action was transferred to this court from the Fresno

19   Division of the United States District Court of the Eastern District of California. (ECF No. 16.)

20   In the transfer order, the Fresno Court addressed plaintiff’s second amended complaint. (Id.) The

21   Fresno Court dismissed the claims arising at California State Prison-Corcoran (“Corcoran”)

22   without leave to amend. The Fresno Court transferred the claims arising at California State

23   Prison-Sacramento (“CSP-Sac”) to this court. (Id.)

24          On August 29, 2019, plaintiff filed a notice of change of address stating that he was

25   temporarily housed at the Los Angeles County Jail for resentencing. (ECF No. 15.) Plaintiff

26   requested that this action be stayed because he had to return to the Los Angeles County Jail on

27   ////

28   ////
 1   October 25, 2019 for a Franklin hearing.1 Plaintiff requested that this action be stayed pending

 2   resolution of the Franklin hearing.

 3          Plaintiff has not filed a notice of change of address reflecting his return to the custody of

 4   the California Department of Corrections and Rehabilitation (“CDCR”).

 5          Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,

 6   plaintiff shall inform this court of the status of his Franklin hearing and whether he is still

 7   incarcerated in the Los Angeles County Jail.

 8   Dated: December 12, 2019

 9

10

11

12

13

14

15

16
     Harr1751.osc
17

18

19

20
21

22

23

24

25

26
     1
27      It appears that plaintiff is referring to a hearing pursuant to People v. Franklin, 63 Cal.4th 261
     (2016), under which a prisoner may make a record of information relevant to his eventual youth
28   offender parole hearing.
                                                           2
